Case 1:19-cv-01089-LO-JFA Document 14 Filed 11/08/19 Page 1 of 9 PageID# 132



                       IN THE UNITED STATES DISTRICT COURT



                                                                               ~
                                                                                      ~       [L      ~

                                                                                                                ~
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division
                                                                                       ;r·v _ 8 20!9
                                                                                          V


DTGINUS BV,                                  )
                                             )                                     CLERK, U.S. DISTRICT COURT
                      Plaintiff,             )                                        ALEXANDRIA. VIRGINIA
                                             )
       V.                                    )    Civil Action No. l:19cvl089 (LO/JFA)
                                             )
1001.COM, an Internet Domain Name,           )
JOHN DOE                                     )
                                             )
                      Defendants.             )


             PROPOSED FINDINGS OF FACT AND RECOMMENDATIONS

       This matter is before the court on plaintiffs motion for default judgment pursuant to

Federal Rule of Civil Procedure 55(b)(2). (Docket no. 10). Pursuant to 28 U.S.C. §

636(b)(1 )(C), the undersigned magistrate judge is filing with the court his proposed :findings of

fact and recommendations, a copy of which will be provided to all interested parties.

                                     Procedural Background

       On August 16, 2019, plaintiff filed a five-count complaint against John Doe ("Doe") and

the domain name I 00 I .com ("Defendant Domain Name"). (Docket no. 1). The complaint

alleges a violation of the Anti-cybersquatting Consumer Protection Act, 15 U .S.C. § 1125(d)

("ACPA"), quiet title, conversion, a violation of the Computer Fraud and Abuse Act, and a

violation of the Electronic Communications Privacy Act. (Id.    il~ 42-66).   On August 26, 2019,

plaintiff moved for service by publication (Docket no. 3), which the court granted on August 28,

2019 (Docket no. 6). Pursuant to the court's order, plaintiff arranged for publication of notice of

this action in The Washington Times beginning on August 30, 2019 and concluding on October

4, 2019. (Docket no. 7).
Case 1:19-cv-01089-LO-JFA Document 14 Filed 11/08/19 Page 2 of 9 PageID# 133




       On October 21, 2019, plaintiff requested an entry of default (Docket no. 8), which the

Clerk of Court entered as to the defendants on the same day (Docket no. 9). On October 22,

2019, plaintiff filed this motion for default judgment (Docket no. 10) and noticed the hearing for

Friday, November 8, 2019 at 10:00 a.m. (Docket no. 12). As set forth in the motion for default

judgment, plaintiff seeks a default judgment against the Defendant Domain Name under the in

rem provisions of the ACP A and, if granted, an order changing the registrar of record for the

Defendant Domain Name to plaintiffs registrar of choice, NameCheap, and for plaintiff to be

listed as the registrant of the 100 I .com domain name. (Docket no. 10 at 1). Plaintiff requests

that the remaining claims be dismissed without prejudice. (Id). At the hearing on November 8,

2019, counsel for plaintiff appeared, but no one appeared on behalf of Doe or the Defendant

Domain Name.

                                      Factual Background 1

       The following facts are established by the complaint (Docket no. 1) ("Compl.") and the

memorandum in support of plaintiffs motion for default judgment (Docket no. 11). Plaintiff, a

software and web development company in the field of casual gaming, acquired the domain

name 1001.com on November 12, 2013 and registered it through to January 4, 2021. (Compl.

,i,i 16-17, 21 ). Doe obtained unauthorized access to plaintiffs domain registrar account and

transferred the Defendant Domain Name without plaintiffs authorization, changing the technical

settings to disable plaintiffs access and ability to control the domain name. (Compl. ,i,i 34, 36-




       1
          Given that the relief sought in the motion for default judgment is an order for the
transfer of the registration for the Defendant Domain Name under the ACP A, these proposed
findings of fact and recommendations will be limited to plaintiffs claim against the Defendant
Domain Name.
                                                 2
Case 1:19-cv-01089-LO-JFA Document 14 Filed 11/08/19 Page 3 of 9 PageID# 134




37). Doe has taken control of the Defendant Domain Name with the intent to sell it via public

auction. (Compl. ,i 40).

                           Proposed Findings and Recommendations

       Rule 55 of the Federal Rules of Civil Procedure provides for the entry of a default

judgment when "a party against whom a judgment for affirmative relief is sought has failed to

plead or otherwise defend." Based on the failure to plead or otherwise defend against this action,

the Clerk of Court has entered a default as to the Defendant Domain Name and Doe. (Docket no.

9).

       A defendant in default admits the factual allegations in the complaint. See Fed. R. Civ. P.

8(b)(6) ("An allegation-other than one relating to the amount of damages-is admitted if a

responsive pleading is required and the allegation is not denied."); see also Globa/SantaFe Corp.

v. Globalsantage.com, 250 F. Supp. 2d 610,612 n.3 (E.D. Va. 2003) ("Upon default, facts

alleged in the complaint are deemed admitted and the appropriate inquiry is whether the facts as

alleged state a claim."). Rule 55(b)(2) of the Federal Rules of Civil Procedure provides that a

court may conduct a hearing to determine the amount of damages, establish the truth of any

allegation by evidence, or investigate any other matter when necessary to enter or effectuate

judgment.

                                    Jurisdiction and Venue

       A court must have both subject matter jurisdiction and personal jurisdiction over a

defaulting party before it can render a default judgment Plaintiff has asserted a claim pursuant

to the ACPA (15 U.S.C. § l 125(d)) and alleges that this court has jurisdiction pursuant to 28

U.S.C. § 1331 (federal question). (Compl. ,i 7).




                                                   3
Case 1:19-cv-01089-LO-JFA Document 14 Filed 11/08/19 Page 4 of 9 PageID# 135




       Plaintiff alleges that this court has in rem jurisdiction over the Defendant Domain Name

pursuant to 15 U.S.C. § l 125(d)(2)(A), because the registrant of the domain name, believed to be

based in China, is being concealed by the registrar and therefore plaintiff cannot obtain in

personam jurisdiction despite its due diligence. (Compl. 1 9). Plaintiff also alleges that venue is

proper in this District pursuant to 15 U.S.C. § l 125(d)(2)(C) as the registry for the Defendant

Domain Name, VeriSign, Inc., is located here. (Docket no. 11 at 6).

       Given the uncontested allegations that the registry for the Defendant Domain Name is

located in this District, the undersigned magistrate judge recommends a finding that this court

has subject matter jurisdiction over this action, that the court has in rem jurisdiction over the

Defendant Domain Name, and that venue is proper in this court.

                                               Service

       Rule 4(n)(l) of the Federal Rules of Civil Procedure provides that the court may assert

jurisdiction over property if authorized by a federal statute. Notice to claimants of the property

must be given as provided in the statute or by serving a summons under the rule. Fed. R. Civ. P.

4(n)(l). Under 15 U.S.C. § l 125(d)(2)(A)(ii)(II)(bb), if the court finds that the owner of a

trademark through due diligence was not able to find a person who would have been a defendant

for violating any right of the owner of a mark protected under subsections (a) or (c), a plaintiff

may publish a notice of this action as directed by the court.

       On August 26, 2019, plaintiff moved for notice by publication. (Docket no. 3). On

August 28, 2019, this court granted plaintiff's motion for publication and directed it to publish a

notice in either The Washington Post or The Washington Times no later than fourteen (14) days

after the entry of the order. (Docket no. 6). From August 30, 2019 through October 4, 2019,

plaintiff published a notice once a week in The Washington Times. (Docket no. 7 at 1). Plaintiff


                                                  4
Case 1:19-cv-01089-LO-JFA Document 14 Filed 11/08/19 Page 5 of 9 PageID# 136




also affirmed that it sent a copy of the publication order to the registrant's email address. (Id at

2). Based on the foregoing, the undersigned magistrate judge recommends a finding that service

of process has been accomplished as set forth in 15 U.S.C. § l 124(d)(2)(A)(ii).

                                  Grounds for Entry of Default

       In accordance with Federal Rule of Civil Procedure 12(a) and the notice published in The

Washington Times, anyone making a claim to the Defendant Domain Name was required to file a

responsive pleading by October 18, 2019, twenty-one (21) days after the notice of action was

published. Fed. R. Civ. P. 12(a)(l). No responsive pleading has been filed and no other claims

were filed, and the time for doing so has since expired. On October 21, 2019, plaintiff requested

an entry of default. (Docket no. 8). The Clerk of Court entered a default against the Defendant

Domain Name and Doe on the same day. (Docket no. 9).

       For the reasons stated above, the undersigned magistrate judge recommends a finding

that notice of this in rem action was proper and that no one has made a timely claim to the

Defendant Domain Name, and that the Clerk of Court properly entered a default as to the

Defendant Domain Name and Doe.

                                             Liability

       According to Federal Rule of Civil Procedure 54(c), a default judgment "must not differ

in kind from, or exceed in amount, what is demanded in the pleadings." Given that a default has

been entered, the factual allegations in the complaint are deemed admitted. See Fed. R. Civ. P.

8(b)(6). While the complaint alleges five claims against the defendants, plaintiffs motion for

default judgment only seeks an order transferring the registration of the Defendant Domain

Name to plaintiffs registrar. Accordingly, this proposed findings of fact and recommendations

focuses only on the ACPA claim contained in Count I of the complaint.


                                                  5
Case 1:19-cv-01089-LO-JFA Document 14 Filed 11/08/19 Page 6 of 9 PageID# 137




       As discussed below, it is recommended that the court find that plaintiff has established a

violation of the ACPA. As an initial matter, plaintiff contends that it owns the exclusive rights to

the Defendant Domain Name, that it has used the Defendant Domain Name in commerce since

first purchasing it on November 12, 2013, and that it has acquired common law trademark rights

in the mark. (Compl. ,i,i 17, 23-24). Accordingly, plaintiff has alleged sufficient facts to support

a finding that it is the rightful owner of the mark 100 I.com.

       To establish an ACPA violation, plaintiff is required to prove (1) that Doe had a bad faith

intent to profit from using the Defendant Domain Name, and (2) that the Defendant Domain

Name is identical or confusingly similar to, or dilutive of, a distinctive mark owned by plaintiff.

15 U.S.C. § 1125(d)(l)(A); see People for Ethical Treatment ofAnimals v. Doughney, 263 F.3d

359,367 (4th Cir. 2001). In determining whether a domain name was registered in bad faith, a

court may consider several factors, including:

               (I) the trademark or other intellectual property rights of the person,
               if any, in the domain name;

               (II) the extent to which the domain name consists of the legal name
               of the person or a name that it otherwise commonly used to
               identify that person;

               (III) the person's prior use, if any. of the domain name in
               connection with the bona fide offering of any goods or services;

               (IV) the person's bona fide noncommercial or fair use of the mark
               in a site accessible under the domain name;

               (V) the person's intent to divert consumers from the mark owner's
               online location to a site accessible under the domain name that
               could harm the goodwill represented by the mark, either for
               commercial gain or with the intent to tarnish or disparage the mark,
               by creating a likelihood of confusion as to the source, sponsorship,
               affiliation, or endorsement of the site;

               (VI) the person's offer to transfer, sell, or otherwise assign the
               domain name to the mark owner or any third party for financial

                                                  6
Case 1:19-cv-01089-LO-JFA Document 14 Filed 11/08/19 Page 7 of 9 PageID# 138




               gain without having used, or having an intent to use, the domain
               name in the bona fide offering of any goods or services, or the
               person's prior conduct indicating a pattern of such conduct;

               (VII) the person's provision of material and misleading false
               contact information when applying for the registration of the
               domain name, the person's intentional failure to maintain accurate
               contact information, or the person's prior conduct indicating a
               pattern of such conduct;

               (VIIn the person's registration or acquisition of multiple domain
               names which the person knows are identical or confusingly similar
               to marks of others that are distinctive at the time of registration of
               such domain names, or dilutive of famous marks of others that are
               famous at the time of registration of such domain names, without
               regard to the goods or services of the parties; and

               (IX) the extent to which the mark incorporated in the person's
               domain name registration is or is not distinctive and famous within
               the meaning of subsection (c)(l) of this section.

15 U.S.C. § 1125(d)(l)(B)(i); see People for Ethical Treatment ofAnimals, 263 F.3d at 368-69.

       First, plaintiff has established that Doe had a bad faith intent to profit from the Defendant

Domain Name when Doe obtained unauthorized access to plaintiffs domain registrar account

and transferred control of the Defendant Domain Name. (Compl. ,i,i 34-37, 43-44). Based on

the factors set forth in 15 U.S.C. § l 125(d)(l)(B)(i), plaintiff has established that: (1) Doe lacks

any trademark rights in the Defendant Domain Name, as evidenced by plaintiffs rightful

ownership of the Defendant Domain Name and use of the mark; (2) plaintiff was the sole user of

the Defendant Domain Name before Doe illegally gained control over it; (3) Doe has not

engaged in offering bona fide goods and services; (4) Doe has not engaged in non-commercial or

fair use of the trademark associated with the Defendant Domain Name; (5) Doe provided

incomplete contact information when changing the registration for the Defendant Domain Name

such that the individual cannot be identified; (6) Doe demonstrated the intent to divert customers

away from plaintiffs website with the resultant effect of harming the value and goodwill

                                                  7
Case 1:19-cv-01089-LO-JFA Document 14 Filed 11/08/19 Page 8 of 9 PageID# 139




associated with plaintiff's mark; and (7) Doe intends to sell the Defendant Domain Name for

financial gain without the offering of any good or service. (Compl. ,i,i 18, 25, 32-41, 43-46).

       Second, plaintiff has established that the Defendant Domain Name is identical to

plaintiff's distinctive 1001.com mark. From November 2013, the Defendant Domain Name and

the associated common law trademark were used by plaintiff in domestic and international

commerce for the development and promotion of online casual gaming websites. (Compl. ,i 23-

24). Doe illegally gained access to plaintiff's domain registrar account and wrongfully

transferred the Defendant Domain Name away from plaintiff's control and without plaintiff's

permission. (Compl. ,i,i 25, 34-35, 41). As such, Doe's use of the trademark associated with the

Defendant Domain Name was necessarily the same as plaintiff's use. Therefore, it is

recommended that the court find plaintiff has established a violation of the ACPA.

                                               Relief

       In this in rem action, plaintiff seeks the return of the Defendant Domain Name and

dismissal of the remaining claims without prejudice. (Docket no. 11 at 1). Pursuant to 15 U.S.C.

§ 1125(d)(l)(C), "[i]n any civil action involving the registration, trafficking, or use of a domain

name under this paragraph, a court may order the forfeiture or cancellation of the domain name

or the transfer of the domain name to the owner of the mark." This court has previously ordered

the transfer of the registrations for domain names where those domain names infringe on valid

trademarks. See Int'/ Bancorp, L.L. C. v. Societe Des Baines De Mer Et Due Cercle Des

Etrangers A Monaco, 192 F. Supp. 2d 467, 490 (E.D. Va. 2002). Given that plaintiff has

established a violation of the ACPA through Doe's unauthorized transfer of the registration of

plaintiff's domain name and the use of the domain name and associated trademark, the

undersigned recommends an order requiring the transfer of the registration for the Defendant



                                                 8
Case 1:19-cv-01089-LO-JFA Document 14 Filed 11/08/19 Page 9 of 9 PageID# 140




Domain Name to plaintif-f s registrar and that plaintiff be listed as the registrant for the

Defendant Domain name. As requested by the plaintiff, all other claims should be dismissed

without prejudice.

                                             Conclusion

        For the reasons stated above, the undersigned recommends that a default judgment be

entered in favor of Diginus BV and against the Defendant Domain Name pursuant to Count I of

the Complaint al leging a violation of the Anti-cybersquatting Consumer Protection Act ( 15

U.S.C. § l 125(d)(l)(C)). The undersigned recommends it be ordered that VeriSign, Inc., the

registry for the Defendant Domain Name I 00 I .com, promptIy change the registrar of record to

NameCheap, plaintiffs choice of registrar, and that NameCheap register plaintiff as the

registrant of 100 I .com. The undersigned further recommends that plaintiffs remaining claims

be dismissed without prejudice.

                                                Notice

        By means of the court's electronic filing system and by sending a copy of these proposed

findings of fact and recommendations to email address a 13067085052@ 163.com, the parties are

notified that objections to this proposed findings of fact and recommendations must be filed

within fourteen (14) days of service of this proposed findings of fact and recommendations and a

failure to file timely objections waives appellate review of the substance of the proposed findings

of fact and recommendations and waives appellate review of any judgment or decision based on

this proposed findings of fact and recommendations.

        ENTERED this      !,..day of November, 2019. _         _ __ /s/           ~
                                                           Jolin F. Anderson
                                                           United States !v1agistrate Judge
                                                         John F. Anderson
                                                         United States Magistrate Judge
Alexandria, Virginia

                                                   9
